DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments, 2/2/22 have been fully considered.
Applicant’s arguments, on page 7, with respect to the 35 U.S.C. 101 rejection to claim 30 have been fully considered and in light of amendment are persuasive.  The 35 U.S.C. 101 rejection to claim 30 has been withdrawn. 
Applicant’s arguments, on page 7, with respect to the 35 U.S.C. 112 rejection to claims 10-11 and 21-22 have been fully considered and in light of amendment are persuasive.  The 35 U.S.C. 112 rejection to claim 10-11 and 21-22 has been withdrawn. The examiner notes that due to the associated amendment a new objection has been made.
Applicant's arguments, starting on page 8, with respect to the 35 U.S.C. 102 rejection to claims 1, 12, 23, and 30 and the 35 U.S.C. 103 rejection to claims 8-9, 19-20, and 29 have been fully considered but they are not persuasive. The applicant argues that Kazmi does not disclose all the features of claim 1 because Kazmi does not disclose the UE “determining the RLM RS configuration for the UE, based on the RLM RS configuration received from the base station.” The examiner respectfully disagrees. Firstly, the examiner notes that the language of the claim only refers to a single RLM RS configuration, as can be seen in that there is only one instance of the usage of “a RLM RS configuration” and that all subsequent uses of the term, both preceding “for the UE” and “received from the base station” use “the RLM RS configuration.” Thus, the examiner believes that one of ordinary skill in the art would be most likely to interpret the language of the claim to mean that the UE determines that the RLM RS configuration it will Kazmi in paragraphs 76 and 96, and thus Kazmi does teach all the features of the instant claim. Applicant’s arguments regarding claims 12, 23, and 30 are based on their similarity to claim 1 and are respectfully disagreed with for similar reasons. The arguments regarding the remaining claims are based on their dependence to claims 1, 12, and 23 and are respectfully disagreed with for similar reasons.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 10-11 and 21-22 are objected to because of the following informalities:
Claims 10-11 and 21-22 have language that is structured in a manner that it does not make sense. For example, that language of claim 10 suggests that it should be interpreted as “wherein the frequency range at least includes … the threshold of 0 millisecond”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 23, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Kazmi (US 20160278103 A1).
Regarding claim 1, Kazmi discloses:
“A method of wireless communication at a User Equipment (UE), comprising: transmitting, to a base station, an indication including a radio link monitoring (RLM) capability;” ([para 0096]: “The process may start at 700 where the network node obtains information that the UE supports a plurality of receiver types for receiving signals from a network node.” ; [para 0100]: “In one example, the receiver configuration can be determined in terms of number of receivers currently used by the UE for receiving downlink signals from the first cell (e.g., for doing radio link monitoring).”)
“receiving, from the base station, a RLM reference signal (RS) configuration for the UE, based on the indication; and determining the RLM RS configuration for the UE, based on the RLM RS configuration received from the base station.” ([para 0096]: “The process proceeds to 702 where the network node configures the UE to operate with one of the plurality of receiver types supported by the UE.” ; [para 0076]: “Some embodiments include a method in a network node for adapting RLM related radio transmission parameter(s) accounting for UE receiver capability.” ; [para 0020]: “In some embodiments, the at least one radio transmission parameter includes one or more of: a transmit power of the DL signals, a ratio of energy or power of the DL signals to average energy or power of a reference signal, a number of OFDM symbols used for transmitting the DL signals, a format of the DL signals, an aggregation level of the DL signals, and a bandwidth of the DL signals.” Underlining by the examiner for emphasis.)
Claim 12 is similar to claim 1 and is rejected for similar reasons. The only substantial difference is that claim 12 contains generic computer hardware, which is disclosed by Kazmi 
Claim 23 is similar to claim 1 and is rejected for similar reasons. The only substantial difference is that claim 23 contains language that invokes portions of the specification through 35 U.S.C. 112(f), which is disclosed by Kazmi in paragraph 111.
Claim 30 is similar to claim 1 and is rejected for similar reasons. The only substantial difference is that claim 30 contains generic non-transitory CRM, which is disclosed by Kazmi in paragraph 111.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 19-20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US 20160278103 A1) in view of Yang.
Regarding claim 8, Kazmi discloses all the features of the parent claim.
Kazmi does not explicitly disclose “further comprising: determining a scheduling offset threshold between a scheduling DCI and a scheduled PDSCH based on a frequency range.”
However, Yang discloses the missing feature “further comprising: determining a scheduling offset threshold between a scheduling DCI and a scheduled PDSCH based on a frequency range” ([para 0079]: “Determine, based on the DCI in the PDCCH, a carrier and/or BWP for receiving the PDSCH.” ; [para 0080]: “In the foregoing step 21, the step of determining a scheduling offset threshold for current use according to a preset rule includes: determining the scheduling offset threshold for current use based on the configuration information, the preset rule, and carriers and/or BWPs used for receiving the PDCCH and the PDSCH.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kazmi and Yang, to modify the transmissions as disclosed by Kazmi, to utilize a scheduling offset based on frequency range as disclosed by Yang. The motivation for utilizing a scheduling offset based on frequency range is that different offsets are optimum for different frequency ranges, and thus by using an offset corresponding to frequency range system efficiency is improved. Therefore, it would have been obvious to combine Kazmi with Yang to obtain the invention as specified in the instant claim.
Regarding claim 9, Kazmi in view of Yang discloses all the features of the parent claim.
Kazmi does not explicitly disclose “wherein at least part of instructions in the scheduling DCI is not applied to the scheduled PDSCH if the scheduling offset is less than a threshold.”
However, Yang discloses the missing feature “wherein at least part of instructions in the scheduling DCI is not applied to the scheduled PDSCH if the scheduling offset is less than a threshold.” ([para 0071]: “If the time offset (time offset) for receiving the PDCCH and receiving the PDSCH scheduled by the PDCCH is less than the scheduling offset threshold, the terminal determines the QCL information of the PDSCH based on a TCI state of a CORESET with a smallest ID (lowest CORESET-ID) on an active BWP of the serving cell.” ; [para 0072]: “If the time offset between receiving the PDCCH and receiving the PDSCH scheduled by the PDCCH is greater than or equal to the scheduling offset threshold, when the PDSCH is scheduled by using DCI format 1_1 and a higher-layer parameter tci-PresentInDCI is configured as enabled (enabled), the terminal assumes that a demodulation reference signal (Demodulation Reference Signal, DMRS for short) port group of the PDSCH is QCLed with an RS in an RS set indicated by the TCI state in the TCI field.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Kazmi and Yang, to modify the transmissions as disclosed by Kazmi, to have DCI parameters not applied to the PDSCH based on if the scheduling offset is less than a threshold as disclosed by Yang. The motivation for ignoring parameters for a PDSCH indicated in a DCI based on the offset is that if the offset is too low the UE may not have time to process the indicated values and thus it may be more optimum to simply transmit with previously determined parameters, thus increasing system reliability. Therefore, it would have been obvious to combine Kazmi with Yang to obtain the invention as specified in the instant claim.
Claim 19-20 are similar to claim 8-9 and are rejected for similar reasons. The only substantial difference is that parent claim 12 contains generic computer hardware, which is disclosed by Kazmi in paragraph 111.
Claim 29 is similar to claim 8-9 and are rejected for similar reasons. The only substantial difference is that parent claim 23 contains language that invokes portions of the specification through 35 U.S.C. 112(f), which is disclosed by Kazmi in paragraph 111.

Allowable Subject Matter
Claims 2-7, 10-11, 13-18, 21-22, and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, of the closest prior arts Kazmi (US 20160278103 A1) discloses all the limitations of the parent claim as disclosed above. However, Kazmi does not disclose “wherein determining the RLM RS configuration comprises: selecting at least one of explicit RLM RS as a synchronization signal block (SSB) or implicit RLM RS as a SSB, when the RLM capability indicates that the UE supports SSB based RLM”. The cited references fail to anticipate or render the above limitations  depend on claim 2, 13, and 24 and are allowable based on their dependence.
Regarding claim 10, of the closest prior arts Kazmi (US 20160278103 A1) in view of Yang (US 20210136808 A1) discloses all the limitations of the parent claim as disclosed above. However, Kazmi in view of Yang do not disclose “wherein the frequency range at least includes frequency range 1 (FR1), which is below 6 GHz, and the threshold of 0 millisecond.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 10 obvious, over any of the prior art of record, alone or in combination. Claim 21 is similar to claim 10 and contain allowable subject matter for similar reasons.
Regarding claim 11, of the closest prior arts Kazmi (US 20160278103 A1) in view of Yang (US 20210136808 A1) discloses all the limitations of the parent claim as disclosed above. However, Kazmi in view of Yang do not disclose “wherein the frequency range at least includes frequency range 2 (FR2), which is above 6 GHz, and the threshold of 0.125 ms or 0.25 sm for a subcarrier spacing (SCS) of 120 kHz.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 11 obvious, over any of the prior art of record, alone or in combination. Claim 22 is similar to claim 11 and contain allowable subject matter for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412